Citation Nr: 1624188	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-16 516	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI), formerly evaluated as posttraumatic headaches, prior to August 12, 2013.

2. Entitlement to a rating higher than 70 percent for traumatic brain injury, from August 12, 2013.

3.  Entitlement an effective date earlier than August 12, 2013, for the award of a separate 30 percent rating for migraine headaches associated with TBI.  

4. Entitlement to a rating higher than 10 percent for chondromalacia of the right knee, formerly evaluated as residuals of right knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a Supplemental Statement of the Case dated in July 2014 the RO increased the Veteran's rating to 70 percent effective August 12, 2013 and granted a separate evaluation of 30 percent for migraines secondary to TBI.  

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

A review of the record shows that the Veteran was originally represented by Disabled American Veterans.  He later executed a VA Form 21-22 in favor of the North Carolina Department of Veterans Services (NCDVS), which essentially revoked the earlier representation agreement.  In providing the new power of attorney agreement, he acknowledged that NCDVS would not be representing him in his current appeal.  Such was also acknowledged when he proceeded with his personal hearing without representation.

As the Veteran has a raised claim of service connection for a left knee disability secondary to the service-connected right knee disability, this issue is referred to the RO for appropriate actions.  See September 2014 Form I-646 from former representative.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

FINDING OF FACT

In December 2015, prior to a promulgation of a decision on the appeal, the Veteran withdrew his claims for a rating higher than 70 percent for TB, from August 12, 2013 and a rating higher than 10 percent for chondromalacia of the right knee, formerly evaluated as residuals of right knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issues of a rating higher than 70 percent for TBI from August 12, 2013 and a rating higher than 10 percent for chondromalacia of the right knee, formerly evaluated as residuals of right knee injury, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the December 2015 Board hearing, the Veteran stated that he was satisfied with the 70 percent rating that was presently assigned for his TBI as well as the 10 percent rating assigned for his right knee disability.  Such constitutes a withdrawal of his appeal with respect to his claims of entitlement to a rating higher than 70 percent for TBI from to August 12, 2013 and a rating higher than 10 percent for chondromalacia of the right knee.  See October 2015 hearing transcript at page 3; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (acknowledging that a veteran may specify a certain rating he will accept).  Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.  


ORDER

The appeal of the issues of a rating higher than 70 percent for TBI from August 12, 2013 and a rating higher than 10 percent for chondromalacia of the right knee, formerly evaluated as residuals of right knee injury, are dismissed.

REMAND

The Veteran initiated a claim in June 2009 for an increased rating for his service connected TBI (formerly identified as posttraumatic headaches), which was rated as 10 percent disabling since June 1990.  He appealed that decision.  Thereafter, and while on appeal, a July 2014 decision granted the Veteran a 70 percent rating for TBI and a separate 30 percent rating for migraines.  Such resulted in a combined rating of 80 percent for the residuals of the head injury.  The effective date of the award was August 12, 2013.  

In September 2014, the Veteran filed a notice of disagreement with the effective date of the payment start date, contending that it should go back to 1994.  At his December 2015 personal hearing, the Veteran clarified that he was seeking an earlier effective date for his combined 80 percent rating to date back to 1990, when he filed his original claim.  He argued that the symptoms of his head injury had remained the same since his service discharge.  He alternately argued that there was evidence of earlier claims to support an earlier effective date.

In a January 2016 letter, the RO informed the Veteran he was granted service connection for TBI effective June 28, 1990, the day after he was separated from service and stated that his claim for an earlier effective date (presumably for service connection) was moot.  The Board does not agree.  Rather, as discussed, the Veteran has indicated that he timely disagreed with date the 70 percent and 30 percent ratings were assigned for his TBI and migraine headaches.  A remand for a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is warranted.  

The Board is aware that the RO's assignment of a 10 percent rating for TBI for the period between June 3, 2009, and August 12, 2013, is associated with appealed issue of an increased rating for TBI.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, as discussed, the Veteran has filed a timely notice disagreement with the over-arching issue of whether an earlier effective date (June 28, 1990) is warranted for the assignment of a 70 percent rating for his TBI and 30 percent for his migraine headaches.  The issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined " when a decision on one issue would have a "significant impact " on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:
 
Issue a statement of the case as to the issues of entitlement to a rating higher than 10 percent for TBI, formerly evaluated as posttraumatic headaches, prior to August 12, 2013, and effective date earlier than August 12, 2013, for the award of a separate 30 percent rating for migraine headaches associated with TBI.  The AOJ must specifically address the question of entitlement to an effective date of June 28, 1990 (as well as any time between June 29, 1990 and August 12, 2013), for the combined rating of 80 percent for TBI.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


